Putnam Investments One Post Office Square Boston, MA 02109 March 31, 2017 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Securities Act No. 333-515 and Investment Company File Act No. 811-07513) (the “Trust”), on behalf of Putnam Emerging Markets Income Fund, Putnam Global Dividend Fund, Putnam Intermediate-Term Municipal Income Fund and Putnam Short-Term Municipal Income Fund (each, a “Fund” and collectively the “Funds”) — Post-Effective Amendment No. 261 to the Trust’s Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 261 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on March 29, 2017. Comments or questions concerning this certificate may be directed to Venice Monagan at 1-800-225-2465, ext. 12577. Very truly yours, Putnam Funds Trust On behalf of Putnam Emerging Markets Income Fund Putnam Global Dividend Fund Putnam Intermediate-Term Municipal Income Fund Putnam Short-Term Municipal Income Fund /s/ Jonathan S. Horwitz By: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq.
